              Case 2:19-cv-01654-KJN Document 26 Filed 09/30/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM, CSBN 223876
 4
            Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5610
 7          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 8   Attorneys for Defendant
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                   SACRAMENTO DIVISION

12
                                                   )       Case No.: 2:19-cv-01654-KJN
13   SARATH SUON,                                  )
                                                   )       STIPULATION AND ORDER FOR THE
14                 Plaintiff,                      )       AWARD OF FEES UNDER THE EQUAL
                                                   )       ACCESS TO JUSTICE ACT
15        vs.                                      )
     ANDREW SAUL,                                  )
16   Commissioner of Social Security,              )
                                                   )
17                                                 )
                   Defendant.                      )
18                                                 )
19
20          IT IS HEREBY STIPULATED by and between the parties through their
21   undersigned counsel, subject to the approval of the Court, that Sarath Suon be
22   awarded attorney fees and expenses in the amount of five thousand, four hundred
23   and seventy seven dollars and seventy cents ($5,477.70) under the Equal Access
24   to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
25   compensation for all legal services rendered on behalf of Plaintiff by counsel in
26   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
27          After the Court issues an order for EAJA fees to Sarath Suon, the
28   government will consider the matter of Sarath Suon’s assignment of EAJA fees


     Stip; 2:19-cv-01654-KJN                           1
                 Case 2:19-cv-01654-KJN Document 26 Filed 09/30/20 Page 2 of 3



 1   to Jared Thomas Walker, Esq. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598,
 2   130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
 3   depend on whether the fees are subject to any offset allowed under the United
 4   States Department of the Treasury’s Offset Program. After the order for EAJA
 5   fees is entered, the government will determine whether they are subject to any
 6   offset.
 7             Fees shall be made payable to Sarath Suon, but if the Department of the
 8   Treasury determines that Sarath Suon does not owe a federal debt, then the
 9   government shall cause the payment of fees, expenses and costs to be made
10   directly to Jared Thomas Walker, Esq., pursuant to the assignment executed by
11   Sarath Suon. Any payments made shall be delivered to Jared Thomas Walker,
12   Esq.
13             This stipulation constitutes a compromise settlement of Sarath Suon’s
14   request for EAJA attorney fees, and does not constitute an admission of liability
15   on the part of Defendant under the EAJA or otherwise. Payment of the agreed
16   amount shall constitute a complete release from, and bar to, any and all claims
17   that Sarath Suon and/or Jared Thomas Walker, Esq. including Law Office of
18   Jared T. Walker, PC may have relating to EAJA attorney fees in connection with
19   this action.
20
21   ///
22
23   ///
24
25   ///
26
27
28


     Stip; 2:19-cv-01654-KJN                     2
                 Case 2:19-cv-01654-KJN Document 26 Filed 09/30/20 Page 3 of 3



 1           This award is without prejudice to the rights of Jared Thomas Walker, Esq.
 2   and/or Law Office of Jared T. Walker, PC to seek Social Security Act attorney
 3   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
 4   EAJA.
 5           The parties request that in light of this stipulation, Plaintiff’s Motion for
 6   Attorney’s Fees filed on September 21, 2020, Doc. 22, be denied as moot.
 7
 8                                               Respectfully submitted,
 9
     Dated: September 29, 2020                   /s/ Jared Thomas Walker *
10                                               (*as authorized via e-mail on September 29, 2020)
                                                 Jared Thomas Walker
11                                               Attorney for Plaintiff
12
     Dated: September 29, 2020                   McGREGOR W. SCOTT
13                                               United States Attorney
                                                 DEBORAH LEE STACHEL
14                                               Regional Chief Counsel, Region IX
15                                               Social Security Administration

16                                        By:    s/ S. Wyeth McAdam
                                                 S. WYETH McADAM
17                                               Special Assistant U.S. Attorney
18                                               Attorneys for Defendant
19
                                                 ORDER
20
21           Stipulation for the Award and Payment of Equal Access to Justice Act Fees, Costs, and

22   Expenses, IT IS ORDERED that fees and expenses in the amount of $5,477.70 as authorized by
23   28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
24   Dated: September 30, 2020
25
26
27
     suon.1654
28


     Stip; 2:19-cv-01654-KJN                         3
